IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0459
                               Filed May 17, 2017


IN THE INTEREST OF S.S.,
Minor Child,

K.A.O., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Craig M.

Dreismeier, District Associate Judge.



      A mother appeals the termination of her parental rights to her child.

AFFIRMED.



      Sara E. Benson of Benson Law, P.C., Council Bluffs, for appellant mother.

      Thomas J. Miller, Attorney General, and Charles K. Phillips, Assistant

Attorney General, for appellee State.

      Maura C. Goaley, Council Bluffs, guardian ad litem for minor child.



      Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

         A mother appeals the termination of her parental rights to her child, S.S.,

born in 2016.1 She contends the State failed to prove the grounds for termination

cited by the district court. We may affirm if we find clear and convincing evidence

to support any of the cited grounds. In re D.W., 791 N.W.2d 703, 707 (Iowa

2010).

         Our de novo review of the record reveals the following facts. Shortly after

the child was born, the State applied to have her removed from the mother’s care

based on concerns that the mother was “currently going through withdrawals

from methamphetamine” and “admitted to using methamphetamine during the

pregnancy.” The district court entered an ex parte order removing the child. The

child’s meconium later tested positive for amphetamines and methamphetamine.

         The State petitioned to have the child adjudicated in need of assistance.

Following a hearing, the district court granted the petition.     At a family team

meeting to assist the parents with reunification planning, the mother reported that

she had attempted inpatient treatment five times, without success. She advised

the department of human services she lacked many “sober supports” and was

continuing to use methamphetamine. The department offered to assist her and

went so far as to schedule transportation to a detoxification center. The mother

did not follow through.      She also failed to participate in any of the twenty

scheduled drug screening tests and missed numerous visits with the child. She




1
  The mother has other children who were the subjects of separate juvenile court
proceedings.
                                             3


did not attend the dispositional and termination hearings and presented no

evidence to counter the State’s allegations.

       On our de novo review, we are persuaded the State proved the child could

not be returned to the mother’s custody as required by Iowa Code section

232.116(1)(h) (2016).

       The mother also argues the district court should have declined to

terminate her parental rights based on the closeness of the parent-child bond.

See Iowa Code § 232.116(3)(c). We are persuaded that the district court properly

refused to invoke this exception to termination. As a department employee

reported, the mother was “inconsistent in following through with offered

interactions with” the child and the employee did not “observe[] a genuine effort

. . . to interact or bond” with the child.

       We affirm the termination of the mother’s parental rights to S.S.

       AFFIRMED.